Exhibit 10(m)

Name: Ray G. Young

COMPENSATION STATEMENT

 

Commencing: January 1, 2009    Salary: $60,000.00 per month

I agree the salary cited will be my total salary during each monthly period in
which GM continues it in effect for all hours worked, including overtime.

I acknowledge I am aware of trade secrets or other confidential and/or
proprietary information concerning GM; the disclosure of which will cause
irreparable harm to the Corporation. I agree that I will not disclose to any
person or entity any such trade secret, confidential and/or proprietary
information and, upon termination of my employment with GM, I shall return all
documents or other materials containing such information to GM.

For a period of two years immediately following my voluntary termination of
employment with GM or any of its subsidiaries, I will not, without the prior
written consent of the GM Chief Executive Officer, engage in or perform any
services of a similar nature to those I performed at GM for any other
corporation or business engaged in the design, manufacture, development,
promotion, sale, or financing of automobiles or trucks within North America,
Latin America, Asia, Australia, or Europe in competition with GM, any of its
subsidiaries or affiliates, or any joint ventures to which GM or any of its
subsidiaries or affiliates is a party. If the terms of this paragraph are found
by a court to be unenforceable due to the duration, products or territory
covered, such court shall be authorized to interpret these terms in a manner
that makes the paragraph enforceable within that particular jurisdiction.
Further, I will not for a period of two years following my voluntary termination
of employment with GM or any of its subsidiaries, directly or indirectly,
knowingly, without the prior written consent of the Chairman of the GM Executive
Compensation Committee, induce any of the employees of GM to leave the employ of
GM for participation, directly or indirectly, with any existing or future
business venture associated with me.

This Statement reaffirms that my employment is from month-to-month on a calendar
month basis and I acknowledge GM retains the right in its discretion to increase
or decrease my monthly compensation. The parties agree Michigan law applies to
this Compensation Statement even if I am employed outside the state.

I agree that my job responsibilities with GM and a significant portion of my
compensation are consideration for the confidentiality and non-compete
agreements noted above. I acknowledge that my breach of the confidentiality or
non-competition provisions of this agreement will cause irreparable harm to GM
because of the weakened ability of GM to fairly compete and the inherent
difficulty in quantifying the damage caused to GM from such breach. Such
irreparable harm can and should be remedied by an injunction against me without
any bond being required because any other potential remedy will not be as
prompt, certain and full as is necessary to prevent such harm. I acknowledge
that my breach of this non-compete agreement will cause GM a greater degree of
harm than could be caused to me by living up to the terms because I am being
compensated by GM at such a level so as to be able to sustain myself for the
non-competition period and am also able to work in fields of business which are
not competitive with GM, its affiliates or joint ventures. I further acknowledge
that the non-competition provisions are reasonable in duration, geographical
area and line of business.

 

Page 1 of 2



--------------------------------------------------------------------------------

Name: Ray G. Young

 

By signing this compensation statement, I also acknowledge my responsibility to
adhere to and believe I am in compliance with General Motors Corporation
guidelines with respect to employee conduct as contained in the “Winning With
Integrity – Our Values and Guidelines for Employee Conduct” materials. In
addition, I agree that any award of cash, stock, stock options (or other
compensation) made to me under any of the Corporation’s executive incentive
compensation plans on or after January 1, 2007 or any unvested award previously
granted is subject to recoupment by the Corporation in any situation where the
Board of Directors or a committee thereof determines that fraud, negligence, or
intentional misconduct on my part was a significant contributing factor to the
Corporation having to restate all or a portion of its financial statement(s).
The determination regarding employee conduct and repayment under this provision
shall be within the sole discretion of the Executive Compensation Committee of
the General Motors Board of Directors and shall be final and binding on both
parties to this Compensation Statement.

I acknowledge that, with the exception of the Agreement between General Motors
Corporation and Ray G. Young (RSU grant of June 6, 2005), there are no other
oral or written understandings or agreements in effect regarding my salary,
nature or duration of employment, or the other matters set forth in this
Compensation Statement.

No modification or amendment of this Compensation Statement will be effective
unless it is in writing and signed by both parties.

 

/s/ Ray G. Young

   

/s/ Gregory E. Lau

Employee     General Motors Corporation

01/14/09

   

01/14/09

Date     Date

 

Page 2 of 2